            Case MDL No. 2942 Document 597 Filed 07/02/20 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 Business Interruption          )
Protection Insurance Litigation                )               MDL No. 2942

                    HARTFORD’S MOTION FOR LEAVE TO FILE
                    A FURTHER RESPONSE IN OPPOSITION TO
                MOTIONS TO TRANSFER PURSUANT TO 28 U.S.C. § 1407

       The Hartford Financial Services Group, Inc. and five of its insurance underwriting

subsidiaries (together, “Hartford”) hereby move for leave to file their supplemental further

response in opposition (Dkt. No. 592) out of time.

                                         BACKGROUND

       Pursuant to 28 U.S.C. § 1407, Movants1 seek to transfer to multidistrict litigation

(“MDL”) all insurance coverage litigation relating to the COVID-19 pandemic. On June 5,

2020, Hartford submitted an interested party response opposing transfer. Dkt. No. 425.

       Numerous other parties also submitted responses on June 5. Among the June 5

submissions, certain plaintiffs suggested for the first time that the Panel create single-insurer

MDLs as alternatives to the industry-wide MDL, including three submissions by plaintiffs

proposing Hartford-only MDLs “in the alternative”. Two of those responses opposed any

consolidation but, if consolidation were required, proposed Hartford-only MDLs in the U.S.

District Court for the District of Massachusetts (Dkt. No. 456) or in the U.S. District Court for

the Southern District of Florida (Dkt. No. 473), the districts where each party’s matter is now




1
 “Movants” refers to Plaintiffs LH Dining LLC and Newchops Restaurant Comcast LLC (see Dkt. No. 1-
1), together with Plaintiffs Christine Jo Berkseth-Rojas DDS, Bridal Expressions LLC, Caribe Restaurant
& Nightclub, Inc., Dakota Ventures, LLC, GIO Pizzeria & Bar Hospitality, LLC, GIO Pizzeria Boca,
LLC, Rising Dough, Inc., Willy McCoys of Albertville LLC, Willy McCoys of Shakopee LLC, Whiskey
Jacks of Ramsey, LLC, and Troy Stacy Enterprises Inc. (see Dkt. No. 4-1).


                                                   1
            Case MDL No. 2942 Document 597 Filed 07/02/20 Page 2 of 3



pending. The third response supported an industry-wide consolidation before Judge Savage in

the U.S. District Court for the Eastern District of Pennsylvania or, “in the alternative,” a

Hartford-only MDL also before Judge Savage. Dkt. No. 462.

                  THE PANEL SHOULD PERMIT HARTFORD TO FILE
                 ITS PROPOSED FURTHER RESPONSE IN OPPOSITION

       Movants’ motions for transfer proposed consolidation of all insurance coverage litigation

relating to the COVID-19 pandemic in a single, industry-wide MDL. Dkt. Nos. 1-1, 3-1.

Neither set of movants proposed single-insurer MDLs in the alternative. Because responses to

the motions for transfer were due on June 5, Hartford was not aware when it filed its interested

party response that certain parties would propose single-insurer MDLs, and if so, what

arguments such parties would make.

       Hartford should be permitted to submit its further opposition to address the arguments

made by the three groups of plaintiffs that have suggested a Hartford-only MDL. The further

opposition directly responds to arguments made by these plaintiffs, detailing why a Hartford-

only MDL would address none of the serious problems that make COVID-19 insurance coverage

litigation a poor fit for multidistrict litigation. In the further opposition, Hartford explains why

the various Hartford matters do not present the “common questions of fact” MDLs are designed

to address, and why consolidation would not “be for the convenience of parties and witnesses”

and would not “promote the just and efficient conduct of such actions.” See 28 U.S.C. § 1407(a).

The further opposition will therefore aid the Panel’s analysis of the motions for transfer.

       Hartford seeks to file the further response in opposition solely to respond to these new

arguments. The Panel’s June 16, 2020 Minute Order provides that parties in any potential tag-

along actions may file an Interested Party response “no later than the Thursday prior to the

hearing session,” which has been set for July 30. (Dkt. Nos. 547, 564.) Because Hartford’s



                                                  2
            Case MDL No. 2942 Document 597 Filed 07/02/20 Page 3 of 3



further opposition was filed well before this date, the Panel will have adequate time to consider

the arguments raised therein.

       WHEREFORE, Hartford respectfully requests permission to file its further opposition to

the motions for transfer.



Dated: July 2, 2020                                  Respectfully submitted,

                                                     /s/ Sarah D. Gordon______________
                                                     STEPTOE & JOHNSON LLP
                                                     Sarah D. Gordon
                                                     sgordon@steptoe.com
                                                     Frank Winston, Jr.
                                                     fwinston@steptoe.com
                                                     1330 Connecticut Avenue NW
                                                     Washington, D.C. 20036
                                                     Phone: (202) 429-3000
                                                     Fax: (202) 429-3902

                                                     STEPTOE & JOHNSON LLP
                                                     Justin Ben-Asher
                                                     jbenasher@Steptoe.com
                                                     1114 Avenue of the Americas
                                                     New York, N.Y. 10036
                                                     Phone: (212) 506-3900
                                                     Fax: (212) 506-3950

                                                     Counsel for The Hartford Financial Services
                                                     Group, Inc., Hartford Fire Insurance
                                                     Company, Sentinel Insurance Company, Ltd.,
                                                     Hartford Casualty Insurance Company,
                                                     Hartford Underwriters Insurance Company,
                                                     and Twin City Fire Insurance Company




                                                 3
